—Judgment, Supreme Court, New York County (Barbara Kapnick, J.), entered February 2, 2000, which denied and dismissed the petition brought pursuant to CPLR article 78 to annul respondent’s disapproval of petitioner’s pistol license application, unanimously affirmed, without costs.
Respondent’s determination disapproving petitioner’s application for a pistol license was properly left undisturbed by the article 78 court. Given petitioner’s history of cerebral vascular episodes and his present physical limitations which might impair his ability to use a firearm safely, the challenged pistol license application disapproval was entirely rational and consistent with respondent’s role in protecting the public (see, Matter of Harris v Codd, 57 AD2d 778, 779, affd 44 NY2d 978; Iacono v Police Dept, of City of N. Y., 204 AD2d 225, 226, lv denied 85 NY2d 848). Concur — Sullivan, P. J., Mazzarelli, Wallach, Rubin and Friedman, JJ.